 

Exhibit 10.1

 

Subscription Agreement

 

This subscription agreement (this “Subscription”) is dated May 8, 2019, by and
between the investor identified on the signature page hereto (the “Investor”)
and PAVmed Inc., a Delaware corporation (the “Company”), whereby the parties
agree as follows:

 

WHEREAS, the Company desires to sell, and the Investor desires to purchase
shares of the Company’s common stock, $0.001 par value per share (“Common
Stock”).

 

NOW, THEREFORE, in consideration of the mutual agreements contained herein, the
parties hereto agree as follows:

 

1. Subscription.

 

(a) Investor agrees to buy and, subject to acceptance as provided below, the
Company agrees to sell and issue to Investor, such number of shares (the
“Shares”) of Common Stock as are set forth on the signature page hereto, for the
aggregate purchase price set forth on the signature page hereto (the “Purchase
Price”).

 

(b) The Shares have been registered pursuant to a Registration Statement on Form
S-3, Registration No. 333-220549, which registration statement (the
“Registration Statement”) has been declared effective by the Securities and
Exchange Commission and is effective on the date hereof. A final prospectus
supplement will be delivered as required by law.

 

(c) The Company may accept this Subscription at any time for all or any portion
of the Shares subscribed for by executing a copy hereof as provided and
notifying the Investor within a reasonable time thereafter. The Company has the
right to reject this subscription for the Common Stock, in whole or in part for
any reason and at any time prior to the Closing (as defined below) thereon,
notwithstanding prior receipt by the Investor of notice of acceptance of the
Investor’s subscription. In the event the Investor’s subscription is rejected,
the Investor’s payment will be returned promptly to the Investor without
interest or deduction and this Subscription will have no force or effect. The
Shares subscribed for herein will not be deemed issued to or owned by the
Investor until one copy of this Subscription has been executed by the Investor
and countersigned by the Company and the Closing with respect to the Investor’s
subscription has occurred.

 

(d) Provided that the full Purchase Price and a completed and executed copy of
this Subscription have been tendered and not returned in accordance with Section
2 hereof, the closing of Investor’s purchase of the Shares shall occur on or
prior to April __, 2019, which date may be extended by up to five business days
by the Company without notice to the Investor (such date, as may be extended,
the “Closing Date”). Promptly thereafter, the Company shall cause the Shares to
be delivered to the Investor, which delivery shall be made by delivery of
physical certificates to Investor, or if so designated, through the facilities
of The Depository Trust Company’s DWAC system in accordance with the
instructions set forth on the Investor’s signature page attached hereto under
the heading “DWAC Instructions.”

 

2. Investor Delivery of Documents and Payment. The Investor hereby tenders to
the Company (i) the full Purchase Price by check or wire transfer and (ii) one
completed and manually executed copy of this Subscription. In the event that the
Closing is not consummated on or prior to the Closing Date, unless otherwise
agreed to by Investor in writing, the Purchase Price shall be returned to the
Investor, without interest or deduction.

 



 

 

 

3. Company Representations and Warranties. The Company represents and warrants
that: (a) it has full corporate power and authority to enter into this
Subscription and to perform all of its obligations hereunder; (b) this
Subscription has been duly authorized and executed by and, when delivered in
accordance with the terms hereof, will constitute a valid and binding agreement
of the Company enforceable in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the rights and remedies of creditors
generally or subject to general principles of equity; (c) the execution and
delivery of this Subscription and the consummation of the transactions
contemplated hereby do not conflict with or result in a breach of (i) the
Company’s Certificate of Incorporation, as amended, or Bylaws, or (ii) any
material agreement to which the Company is a party or by which any of its
property or assets is bound; (d) the Shares when issued and paid for in
accordance with the terms of this Subscription will be duly authorized, validly
issued, fully paid and non-assessable; and (e) all preemptive rights or rights
of first refusal held by stockholders of the Company and applicable to the
transactions contemplated hereby have been duly satisfied or waived in
accordance with the terms of the agreements between the Company and such
stockholders conferring such rights.

 

4. Investor Representations, Warranties and Acknowledgments.

 

(a) The Investor represents and warrants that: (i) it has full right, power and
authority to enter into this Subscription and to perform all of its obligations
hereunder; (ii) this Subscription has been duly authorized and executed by the
Investor and , when delivered in accordance with the terms hereof, will
constitute a valid and binding agreement of the Investor enforceable against the
Investor in accordance with its terms, except as such enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the rights and remedies of creditors generally or subject to general
principles of equity; (iii) the execution and delivery of this Subscription and
the consummation of the transactions contemplated hereby do not conflict with or
result in a breach of (A) the Investor’s certificate of incorporation or by-laws
(or other governing documents), or (B) any material agreement or any law or
regulation to which the Investor is a party or by which any of its property or
assets is bound; (iv) it has had full access to the base prospectus included in
the Registration Statement and the Company’s periodic reports and other
information incorporated by reference therein (the “Prospectus”), and was able
to read, review, download and print such materials; (v) in making its investment
decision with respect to the Shares, the Investor and its advisors, if any, have
relied solely on the Prospectus; (vi) it is knowledgeable, sophisticated and
experienced in making, and is qualified to make, decisions with respect to
investments in securities representing an investment decision like that involved
in the purchase of the Shares; and (vii) except as set forth below, the Investor
is not a, and it has no direct or indirect affiliation or association with any,
member of the Financial Industry Regulatory Authority as of the date hereof.

 



Exceptions:   



 

 

 



(If no exceptions, write “none.” If left blank, response will be deemed to be
“none.”)

 

(b) The Investor also represents and warrants that, other than the transactions
contemplated hereunder, the Investor has not directly or indirectly, nor has any
person acting on behalf of or pursuant to any understanding with the Investor,
executed any disposition, including “short sales” as defined in Rule 200 of
Regulation SHO under the Securities Exchange Act of 1934 (the “Short Sales”), in
the securities of the Company during the period commencing from the time that
the Investor first became aware of the proposed transactions contemplated
hereunder until the date hereof (“Discussion Time”). The Investor has maintained
the confidentiality of all disclosures made to it in connection with this
transaction (including the existence and terms of this transaction).

 



2

 

 

5. Investor Covenant Regarding Short Sales and Confidentiality. The Investor
covenants that neither it nor any affiliates acting on its behalf or pursuant to
any understanding with it will execute any Short Sales or other disposition of
securities of the Company during the period after the Discussion Time and ending
at the time that the transactions contemplated by this Subscription are first
publicly announced through a press release and/or Form 8-K. Furthermore, the
Investor covenants that no shares received from the offering will be used to
cover any previously made short sales. The Investor covenants that until such
time as the transactions contemplated by this Subscription are publicly
disclosed by the Company through a press release and/or Form 8-K, the Investor
will maintain the confidentiality of all disclosures made to it in connection
with this transaction (including the existence and terms of this transaction).

 

6. Miscellaneous.

 

(a) This Subscription constitutes the entire understanding and agreement between
the parties with respect to its subject matter, and there are no agreements or
understandings with respect to the subject matter hereof which are not contained
in this Subscription. This Subscription may be modified only in writing signed
by the parties hereto.

 

(b) This Subscription may be executed in any number of counterparts, all of
which taken together shall constitute one and the same instrument and shall
become effective when counterparts have been signed by each party and delivered
to the other parties hereto, it being understood that all parties need not sign
the same counterpart. Execution may be made by delivery by facsimile or by email
delivery of a “.pdf” format data file.

 

(c) The provisions of this Subscription are severable and, in the event that any
court or officials of any regulatory agency of competent jurisdiction shall
determine that any one or more of the provisions or part of the provisions
contained in this Subscription shall, for any reason, be held to be invalid,
illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provision or part of a provision of
this Subscription and this Subscription shall be reformed and construed as if
such invalid or illegal or unenforceable provision, or part of such provision,
had never been contained herein, so that such provisions would be valid, legal
and enforceable to the maximum extent possible, so long as such construction
does not materially adversely effect the economic rights of either party hereto.

 

(d) All communications hereunder shall be in writing and shall be mailed, hand
delivered, sent by a recognized overnight courier service such as Federal
Express, or sent via facsimile or email, to the party to whom it is addressed at
the following addresses or such other address as such party may advise the other
in writing:

 

If to the Company:

 

PAVmed Inc.
One Grand Central Place, Suite 4600
NY, NY 10165
Telephone: (212) 949-4319
Attention: Lishan Aklog, Chief Executive Officer
E-Mail: la@pavmed.com

 

3

 

 

With a copy (for informational purposes only) to:

 

Graubard Miller

405 Lexington Avenue, 11th Floor

New York, NY 10174

Telephone: (212) 818-8800

Attention: David Alan Miller, Esq. / Eric T. Schwartz, Esq.

Email: dmiller@graubard.com / eschwartz@graubrd.com

 

If to the Investor: as set forth on the signature page hereto.

 

All notices hereunder shall be effective upon receipt by the party to which it
is addressed.

 

(e) This Subscription shall be governed by and interpreted in accordance with
the laws of the State of New York for contracts to be wholly performed in such
state and without giving effect to the principles thereof regarding the conflict
of laws. Each party hereby irrevocably submits to the exclusive jurisdiction of
the state and federal courts sitting in the City of New York, Borough of
Manhattan for the adjudication of any dispute hereunder or in connection
herewith or with any transaction contemplated hereby or discussed herein, and
each irrevocably waives any claim that it is not personally subject to the
jurisdiction of such court, or that such court is an improper or inconvenient
venue for such action, suit, or proceeding. THE PARTIES EACH KNOWINGLY AND
INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW, HEREBY
ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVE FOREVER TRIAL BY
JURY.

 

[signature pages follow]

 

4

 

 

If the foregoing correctly sets forth our agreement, please confirm this by
signing and returning to us the duplicate copy of this Subscription.

 

  PAVMED INC.         By:          Name:   Title:  

 

Number of Shares: ______________________________

     

Purchase Price Per Share: $ _______________________

     

Aggregate Purchase Price: $ _______________________

  

INVESTOR:         By:              Name:     Title:    

 

Address for Notice:                

 

Facsimile:     Attention:    

 

DWAC Instructions:           Name of DTC Participant (broker-dealer at which the
account or accounts to be credited with the Shares are maintained):         DTC
Participant Number:         Name of Account at DTC Participant being credited
with the Shares:  
      Account Number at DTC Participant being credited with the Shares  


 

The sale of the Shares is being made pursuant to a registration statement under
the Securities Act. A final prospectus relating to the sale of the Shares will
be filed with the Commission and will be available on the Commission’s website
at www.sec.gov.

 



5

 

